DETAILED ACTION

Election/Restrictions
Claims 11-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 2, 2022.
Applicant's election with traverse of claims 1-10 in the reply filed on May 2, 2022 is acknowledged.  The traversal is on the ground(s) that no undue burden would be required in order to examine all of the pending claims.  This is not found persuasive because the determination of serious burden is left to the examiner. In this case, as explained in the restriction/election requirement mailed on March 1, 2022, each group has distinct invention. Search and consideration of the two inventions/species increases the time needed to provide a determination of patentability by increasing the review of prior art of each invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a drive mechanism configured to cause solution from the housing to be output to the hollow nozzle in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The drive mechanism is interpreted in accordance with the disclosure to refer to the motor (614) moving actuator (616) (para. 61, 64, 68).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regards to claim 5, the recitation of “the high voltage is supplied to the electrode either directly or indirectly” recites the only two ways voltage that is applied to the electrode as understood by the examiner.  Therefore, the claim does not further limit a method of applying high voltage to the electrode which is provided by the circuitry found in claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaw (US 6,318,647).
In regards to claim 1, Gaw teaches a self-contained electrostatic spraying device for spraying a liquid product (predetermined solution formulated for the device) to a deposit surface (abstract), the device comprising:
a durable portion having a first end that is proximate to a cap-5 and as second end proximate to an additional housing component-5a  (fig. 1, 8, 18; col. 10, lines 25-35);
a consumable portion connected to an area of the first end that is proximate to a cap-5 (fig. 1, 8, 18), 
where the consumable portion includes:
	an electrode (3, 36) (fig. 1, 8, 18; col. 5, lines 30-35, col. 13, lines 20-35),
	a hollow nozzle (4) which outputs the liquid product from a nozzle tip (4a), the hollow nozzle defining a first portion of a flow path of the liquid product to outside the device, the nozzle tip define a second portion of the flow path (fig. 6-8, 18; col. 11, lines 1-5),
	a casing (10, housing) contains a predetermined maximum volume of the liquid product, and output the liquid product to the hollow nozzle (fig. 1, 8, 18; col. 7, lines 40-50);
wherein within the durable portion, are
a gearbox/motor (14) connected to an actuator (11) (drive mechanism) which causes liquid product from the casing to be outputted to the hollow nozzle (fig. 1, 8, 18; col. 6, lines 55-67, col. 7, lines 40-55),
a switch (8, user control interface) receives manual input from a user when pressed, where the movement of the switch moves the switch radially inward to control the gearbox/motor and application of voltage to the electrode to apply an electric field to the liquid product to electrospray the liquid product to the deposit surface (fig. 1, 8, 18; col. 5, lines 55-65, col. 9, lines 30-45).
Gaw teaches a high voltage power supply (1, circuitry) provides high voltage to the electrode (fig. 8-9, 11, 18; col. 8, lines 35-50).
Gaw teaches a high voltage contact (2, conducting rod) is arranged radially outward of casing/housing of the consumable portion (fig. 18-19; col. 13, lines 30-45).
In regards to claims 2-3, Gaw teaches the consumable portion is capable of supplying topical compositions to be sprayed (col. 13, line 45- col. 14, line 25).  The consumable portion have the ability to hold the composition(s) listed in claims 2-3.  In view of the fact that the prior art teaches all the structural limitations in the claim 1, the apparatus in the prior art(s) are capable of dispensing the composition(s) listed in claims 2-3.
 In regards to claim 4, Gaw teaches a first end of the high voltage contact is arranged to receive high voltage from a high-voltage power supply (1) and a second end of the high voltage contact opposite the first end is electrically connected to the electrode 36 using an end contact portion (72, resilient member) (fig. 8-9, 18-19; col. 12, lines 60-67, col. 13, lines 30-45). 
In regards to claim 5, Gaw teaches the high voltage is supplied to the electrode directly (fig. 8-9, 18-19).
In regards to claim 6, Gaw teaches a ground path route to ground contact (53) for grounding the user of the device (fig. 8-9; col. 10, lines 24-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gaw as applied to claims 1-6 above.
In regards to claims 7 and 9-10, Gaw does not explicitly teach in the discussed embodiment the consumable portion further includes a secondary electrode configured to receive the high voltage, the secondary electrode surrounding a portion of the electrode and the drive mechanism is or includes a linear actuator.
However, in a different embodiment, Gaw teaches an electrode (3) with an annular rim (36a, secondary electrode).  Gaw teaches the annular rim encircles the exterior surface of casing (10) and the annular rim connects to an extension leg (36) which connects to an electrode portion (secondary electrode) which has a larger diameter than ends of the electrode (fig. 17; col. 13, lines 19-30).  Gaw teaches the extension leg is electrically connected to the high voltage power supply (fig. 8-9, 18, col. 13, lines 30-45).
Gaw teaches the motor moves an actuator (11, linear actuator) to discharge liquid product from the hollow nozzle (fig. 3; col. 7, lines 1-15, 35-40). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the alternative embodiment of the electrode and motor moving the actuator onto the discussed embodiment of Gaw because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gaw as applied to claim 1 and 4-6 above, and further in view of Smith (US 6,753,454).
In regards to claims 2-3, Gaw has been discussed above, but does not explicitly teach the solution is a polymer solution in the form of a water insoluble polymer having coating and fiber formation ability or the solution is a liquid agent comprising a component (a), a component (b), and a component (c) as follows: component (a) is one or more volatile substances selected from the group consisting of alcohols and ketones; component (b) is water; and component (c) is one or more polymers having a coating formation ability.
However, Smith teaches an electrospinning liquid composition where the polymers such as polyethyleneimines are used to provide a coating have fiber formation ability (col. 10, lines 35-50).  
Polyethyleneimines maybe insoluble in water but are miscible in water. Polyethyleneimines are soluble in ethanol (https://www.sigmaaldrich.com/catalog/product/aldrich/408727?lang=en&region=US).
Smith teaches the polyethyleneimine is dissolved in ethanol to make a 25% (w:w) solution of polyethyleneimine in ethanol (greater than 70% alcohol) to form a white strong fiber (col. 16, lines 35-40).  Smith teaches solution of dextran and water maybe added polyethyleneimine in ethanol solution which form fiber with a diameter of 400-600nm after electrospinning (col. 19, lines 46-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the electrospinning liquid composition of Smith onto the liquid product of Gaw because Smith teaches it will provide fibers with that a strong and fluid absorbent (col. 4, lines 20-25).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gaw as applied to claims 1-6 above, and further in view of Owen (US 4,549,243).
In regards to claim 8, Gaw has been discussed above, but does not explicitly teach the device is configured to receive the high voltage from a base station remote from the device, via a transmission medium.
However, Owen teaches a device a housing, where within the housing (base station) is a generator circuit that comprises a switching device (5) connected to batteries (6) and an on/off switch (7).  Owen teaches the housing comprises a lead (15, transmission medium) that connects to an applicator (13) (fig. 1-4; col. 9, lines 50-65, col. 10, lines 1-15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the housing connected to the applicator of Owen onto the device of Gaw because Owen teaches area to which is spray is applied can be precisely controlled (col. 1, lines 5-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717